              Case 3:18-cr-00203-EMC Document 578 Filed 11/21/19 Page 1 of 5



 1   MANISH KUMAR (CSBN 269493)
     LESLIE A. WULFF (CSBN 277979)
 2   MIKAL J. CONDON (CSBN 229208)
 3   ANDREW SCHUPANITZ (CSBN 315850)
     U.S. Department of Justice, Antitrust Division
 4   450 Golden Gate Avenue
     Box 36046, Room 10-0101
 5   San Francisco, CA 94102
 6   Telephone: (415) 934-5300
     andrew.schupanitz@usdoj.gov
 7
     Attorneys for the United States
 8
 9
10                                 UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                        No. 18-cr-00203-EMC
14
15                                                    UNITED STATES’ OBJECTIONS TO
                     v.                               DEFENDANT’S 11/22/19 TRIAL
16                                                    EXHIBITS
17    CHRISTOPHER LISCHEWSKI,
                                                      Date: November 22, 2019
18
                              Defendant.              Time: 7:45 a.m.
19                                                    Judge: Hon. Edward M. Chen
                                                      Courtroom: 5, 17th Floor
20
21
22
23
24
25
26
27
28


     U.S. OBJECTIONS TO DEF. 11/22 EXHIBITS
     No. 18-cr-00203-EMC
              Case 3:18-cr-00203-EMC Document 578 Filed 11/21/19 Page 2 of 5



 1          The government submits the following objections to the exhibits disclosed by defendant
 2   on November 20, 2019.1
 3                                              WAYNE KAY
 4          Defendant identified Wayne Kay who will testify as a character witness. Defendant did
 5   not disclose any exhibits he intends to introduce through Mr. Kay. The government does not
 6   object to Mr. Kay’s testimony, but notes that Mr. Kay’s testimony is limited to “opinion and
 7   reputation evidence of Defendant’s law-abidingness.” (Dkt. No. 291 at 2.) As the Court
 8   previously ruled, Mr. Kay may not offer opinion and reputation evidence concerning defendant’s
 9   “honesty and truthfulness [unless] (1) the defendant has testified on his own behalf and his
10   credibility has been attacked; or (2) the truth of out-of-court statements made by the defendant
11   has been attacked. (Id. (citing United States v. Hewitt, 634 F.2d 277 (5th Cir. 1981)).)
12   Defendant has not testified. Nor has the truth of his out-of-court statements been attacked. To
13   the extent that Mr. Kay is called before defendant takes the stand, Mr. Kay may not opine on
14   defendant’s reputation for truthfulness.
15          Additionally, when Mr. Kay testifies about defendant’s reputation for law-abidingness,
16   he may not testify about specific instances of conduct of defendant. For specific instances of
17   conduct to be admissible, defendant’s character must be an essential element of a charge or
18   defense. Fed. R. Evid. 405(b); United States v. Barry, 814 F.2d 1400, 1403 n.6 (9th Cir. 1987).
19   That is not the case here. Mr. Kay is also prohibited from testifying about the personal
20   characteristics of defendant. See, e.g., United States v. Lloyd, 807 F.3d 1128, 1163 (9th Cir.
21   2015) (affirming district court’s exclusion of testimony about the birth of appellant’s daughter
22   because it “was only marginally relevant to show his mens rea” and “carried a high risk of
23   evoking an emotional response”).
24   //
25
     1
26           Contrary to the Court’s Order that the parties disclose witnesses and exhibits 48 court
     hours in advance, defendant did not disclose his witnesses and exhibits for trial on November 22
27   until 3:10 p.m. on November 20, after repeated prompting by the government. The government
     objects to all of defendant’s exhibits and witnesses as belatedly disclosed and requests that the
28
     Court remind defendant of his obligation to disclose witnesses and exhibits 48 court hours in
     advance.
     U.S. OBJECTIONS TO DEF. 11/22 EXHIBITS
     No. 18-cr-00203-EMC                              1
              Case 3:18-cr-00203-EMC Document 578 Filed 11/21/19 Page 3 of 5



 1                                   CHRISTOPHER LISCHEWSKI
 2          Defendant indicates he intends to introduce 12 documents through his own testimony.
 3          Exhibits 125, 2093, 2205, 2230, 2655, 2665A, and 2765: The government does not
 4   specifically object to these documents, but notes that defendant must lay an appropriate business
 5   records foundation. Further, in order to provide relevant testimony about the contents of these
 6   documents, defendant must first establish that he received the documents.
 7          Exhibits 2104, 2141, 2185, 2192, and 2643: These exhibits are emails that were sent or
 8   received by defendant. Consistent with the Court’s prior rulings, these exhibits may be admitted
 9   to show defendant’s state of mind, but may not be used to establish the truth of the matter
10   asserted in the emails.
11          On a number of instances thus far defendant has used exhibits admitted for state of mind
12   to argue the truth of the statements therein. For example, during cross-examination of Mr.
13   Cameron, the Court admitted Exhibit 151, which contains a statement from Dan Nestojko that
14   “[w]e are finding both StarKist and Chicken of the Sea bidding our pricing down at nearly every
15   albacore account in the country to wrestle share and volume,” for state of mind. Defense counsel
16   then asked Mr. Cameron, “Was StarKist bidding Bumble Bee’s pricing down at nearly every
17   albacore account in the country?” (Trial Tr. at 822:19-20.) Not long after that, the Court
18   admitted Exhibit 199—also for state of mind. Exhibit 199 is an email in which Mr. Cameron
19   says, in relevant part, that “NONE of our competitors seem to have any grasp of the reality of
20   costs. They seem hell-bent to inflict as much damage on our brand as possible.” Defense
21   counsel then repeatedly argued the truth of the statements contained in the email: “Wasn’t it a
22   little more than that that you were saying? That none of your competitors have any grasp of the
23   reality of costs? Weren’t you saying that fish prices are at record levels and they’re competing
24   by dropping their prices?” (Trial Tr. at 852:12-15.)
25          The Court should not permit defendant to turn “state of mind” into an incantation to
26   avoid the hearsay rule. The government will be particularly mindful of defendant’s attempts to
27   do so here and requests that the Court be similarly attuned to this issue.
28   //


     U.S. OBJECTIONS TO DEF. 11/22 EXHIBITS
     No. 18-cr-00203-EMC                               2
              Case 3:18-cr-00203-EMC Document 578 Filed 11/21/19 Page 4 of 5



 1          Exhibit 2703: Exhibit 2703 is a summary chart prepared by Professor Levinsohn. The
 2   government objected to its introduction through Professor Levinsohn because it includes
 3   operating income and operating income as a percentage of net sales, which are even less
 4   probative of the existence of the conspiracy than margin evidence. (See Dkt. No. 418 (“There
 5   are a multitude of factors that can affect margins, including costs outside the control of alleged
 6   conspirators.”).) The Court has not yet ruled on the government’s objection.
 7                                    ADDITIONAL DOCUMENTS
 8          Handford 302 Excerpts: Defendant noticed his intent to introduce the excerpts from
 9   Charles Handford’s 302s previously ruled admissible by the Court. (Dkt. No. 527.) Defendant
10   indicated, however, that his decision to admit Handford’s statements depends on the Court’s
11   ruling on the government’s motion to admit additional statements of Handford. (Dkt. No. 527.)
12   The government’s motion is fully briefed.
13          Exhibit 2758: Exhibit 2758 is the paralegal notes from the December 16, 2016 call
14   between government attorneys and counsel for Mr. Worsham. Exhibit 2758 does not impeach
15   Mr. Worsham’s testimony and is inadmissible. According to those notes, the government
16   informed Mr. Worsham’s counsel that his cooperation would be focused in other directions. The
17   government has submitted a sworn declaration that no promises, implicit or explicit, were
18   conveyed or intended regarding Mr. Worsham’s father.
19          Exhibit 2758 does not contradict Mr. Worsham’s testimony. Exhibit 2578 concerns a
20   conversation to which Mr. Worsham was not a party. During lengthy cross-examination by
21   defense counsel regarding his father, Mr. Worsham repeatedly testified that he was “not aware of
22   that conversation” and never understood any promises to have been made regarding his father’s
23   status in the government’s investigation. The pertinent excerpt of Mr. Worsham’s cross-
24   examination is attached hereto as Exhibit A. Neither the government nor the defendant can
25   speak to what Mr. Worsham’s counsel conveyed to Mr. Worsham about that conversation. Only
26   Mr. Worsham can, and he has. As such, Exhibit 2758 has no impeachment value as to Mr.
27   Worsham.
28   //


     U.S. OBJECTIONS TO DEF. 11/22 EXHIBITS
     No. 18-cr-00203-EMC                              3
              Case 3:18-cr-00203-EMC Document 578 Filed 11/21/19 Page 5 of 5



 1                                            CONCLUSION
 2           For the foregoing reasons, the Court should limit the testimony of Wayne Kay, consistent
 3   with its prior rulings, and require defendant to establish the necessary foundation before
 4   introducing or testifying about the exhibits referenced above. The Court should exclude Exhibit
 5   2758.
 6
 7   Dated: November 21, 2019                             Respectfully submitted,
 8
                                                          /s/ Andrew Schupanitz
 9                                                        MANISH KUMAR
10                                                        LESLIE A. WULFF
                                                          MIKAL J. CONDON
11                                                        ANDREW SCHUPANITZ
                                                          Trial Attorneys
12                                                        U.S. Department of Justice
13                                                        Antitrust Division

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     U.S. OBJECTIONS TO DEF. 11/22 EXHIBITS
     No. 18-cr-00203-EMC                              4
